Citation Nr: 0624488	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-37 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran had recognized active service from December 8, 
1941 to May 9, 1942.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action by the 
RO that denied basic eligibility for Department of Veterans 
Affairs (VA) non-service connected pension benefits.  

Pursuant to a July 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran had recognized active service from December 
8, 1941 to May 9, 1942 and from February 1945 to June 1946.   
.  

2.  The veteran had recognized service with the Philippine 
Commonwealth Army in which he enlisted under the provisions 
of 38 U.S.C.A. § 107(a).  


CONCLUSION OF LAW

The veteran did not have recognized active military service 
for purposes of eligibility for VA non-service connected 
pension benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA). A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The appellant is seeking legal entitlement to nonservice 
connected pension. The United States Court of Appeals for 
Veterans Claims in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions). See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claims for pension benefits.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.7, 3.40 (2004).  
Service in the Philippine Scouts (except that described in 
paragraph (b) of this section) is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowance. 38 C.F.R. § 3.40(a) (2004).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).

In order to qualify for VA benefits, a veteran must 
demonstrate that he had basic eligibility for the benefits 
claimed.  The laws and regulations restrict pension benefits 
to certain Philippine veterans. 38 U.S.C.A. § 107 (West 
2002).  Pension benefits are provided by statute to regular 
Philippine Scouts who enlisted prior to October 6, 1945.  
Veterans with service only in the Commonwealth Army of the 
Philippines or Guerrillas are not eligible for VA pension. 38 
C.F.R. §§ 3.7, 3.40 (2004).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period. Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included. 38 C.F.R. § 3.40(b), (c), (d) 
(2004).

Service must be certified as qualifying by appropriate 
military authority. 38 C.F.R. § 3.203 (2004).

In this case, the service department has verified the veteran 
had service with the regular Philippine Commonwealth Army 
from December 8, 1941, to May 9, 1942 and with the regular 
Philippine Army from February 1945 to June 1946.  The 
findings of the service department are binding on VA. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant has not presented any evidence which would 
establish that the veteran had other verified service, which 
would be qualifying service for non-service connected pension 
benefits. For that reason the appellant lacks legal 
entitlement to pension benefits.

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive. The appellant's claim for 
non-service connected pension benefits must be denied because 
it is without legal merit. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


